United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2014
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                    Shane Zellaha

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Sioux City
                                  ____________

                            Submitted: January 4, 2019
                              Filed: January 9, 2019
                                  [Unpublished]
                                  ____________

Before GRUENDER, WOLLMAN, and ERICKSON, Circuit Judges.
                       ____________

PER CURIAM.

      Shane Zellaha directly appeals after he pleaded guilty to a firearm offense and
the district court1 sentenced him to a prison term at the top of the calculated


      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.
Guidelines range. His counsel has moved for leave to withdraw, and has filed a brief
under Anders v. California, 386 U.S. 738 (1967), arguing that the district court
committed procedural error at sentencing, and imposed a substantively unreasonable
sentence.

        Upon careful review, we conclude that the district court did not abuse its
discretion in sentencing Zellaha. See United States v. Feemster, 572 F.3d 455, 461
(8th Cir. 2009) (en banc) (explaining that sentences, whether inside or outside the
Guidelines range, are reviewed under a deferential abuse-of-discretion standard, and
that this review includes ensuring that the district court committed no significant
procedural error, and then considering the substantive reasonableness of the sentence
under the totality of circumstances). First, we discern no plain procedural error, as the
record reveals that the court expressly considered several of the 18 U.S.C. § 3553(a)
factors, and then chose a sentence within the Guidelines calculation. See United
States v. Chavarria-Ortiz, 828 F.3d 668, 670-71 (8th Cir. 2016) (clarifying that if a
defendant fails to object to the adequacy of the district court’s explanation of the
sentence, the appellate court conducts a plain-error review); see also United States v.
Hairy Chin, 850 F.3d 398, 402 (8th Cir. 2017) (per curiam) (explaining that a
significant procedural error can occur if the district court fails to consider the
§ 3553(a) sentencing factors, selects a sentence based on clearly erroneous facts, or
fails to adequately explain its chosen sentence). Next, Zellaha’s sentence was not
substantively unreasonable, as the prison term he received was within the calculated
Guidelines range, the court properly considered the § 3553(a) factors, and there is no
indication that the court committed a clear error of judgment in weighing the relevant
factors. See Feemster, 572 F.3d at 461-62 (discussing substantive reasonableness);
see also United States v. Callaway, 762 F.3d 754, 760 (8th Cir. 2014) (stating that, on
appeal, a within-Guidelines-range sentence is presumed to be reasonable).




                                          -2-
      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no non-frivolous issues for appeal. Accordingly, we grant counsel’s
motion to withdraw, and affirm.

                      ______________________________




                                        -3-